UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 December 10, 2012 Date of report (Date of earliest event reported) TRIO-TECH INTERNATIONAL (Exact Name of Registrant as Specified in Its Charter) California (State or Other Jurisdiction of Incorporation) 1-14523 (Commission File Number) 16139 Wyandotte Street Van Nuys, California (Address of Principal Executive Offices) 95-2086631 (IRS Employer Identification No.) (Zip Code) (818) 787-7000 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. The Annual Meeting of Shareholders for Trio-Tech International, Inc. (the “Company”) was held on December 10, 2012. One proposal was submitted to shareholders as described in the Company’s Proxy Statement dated October 19, 2012 and was approved by shareholders at the meeting. The proposal and the results of the shareholder vote are as follows. 1. The proposal to elect five directors to hold office until the next Annual Meeting of Shareholders was approved based upon the following votes: For Withheld Broker Non-Votes Jason Adelman Richard Horowitz A. Charles Wilson S. W. Yong Victor Ting All of the Company’s nominees were elected, with each nominee receiving a plurality of the votes cast. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:December 11, 2012 TRIO-TECH INTERNATIONAL By:/s/ VICTOR H.M. TING Victor H.M. Ting, Chief Financial Officer and Vice President (Principal Financial Officer)
